Title: From John Adams to Benjamin Stoddert, 9 September 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept 9th 1800

I have read the proceeding against Lt. Mariner of the frigate Adams, inclosed in your favor of the 30 Aug, & upon due consideration of the whole, have approved of the justice sentence of the Court martial. I cannot however omit to express my anxiety, that so much irregularity should have occurred, as I fear from too much indulgence in the harbor of St Kitts. I pray you to impress upon all our commanders, without alluding to this case in particular, the necessity of keeping at sea as much as possible.
With sincere regard &c.
